    Case: 1:19-cv-04124 Document #: 59 Filed: 03/13/20 Page 1 of 1 PageID #:404




                      IN THE UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 PNC BANK, NATIONAL ASSOCIATION,
                        Judgment Creditor,             Case No. 19-cv-04124
                                                       Judge: John J. Tharp, Jr.
        v.
                                                       Magistrate Judge: M. David Weisman
 PALMER-TECH SERVICES, INC.,
                        Judgment Debtor.

 CHAPMAN’S CIDER COMPANY, LLC
                        Citation Respondent.
                                             ORDER
       This cause coming to be heard on Plaintiff’s Motion for Turnover, proper notice having
been given, and the Court being otherwise fully advised in the premises;
IT IS HEREBY ORDERED THAT:
       1.     Plaintiff’s Motion is granted; and
        2.       Chapman’s Cider Company, LLC shall to turn over to PNC Bank, National
Association, c/o Carlson Dash, LLC, 216 S. Jefferson St., Suite 504, Chicago, IL 60661, the total
sum of $6,500.00 currently held in its possession belonging to Palmer-Tech Services, Inc.
identified in its Answer to Third-Party Citation to Discover Assets.
Counsel for Plaintiff:
Kurt M. Carlson ARDC #6236568
Martin J. Wasserman ARDC #6294040
CARLSON DASH LLC
216 S. Jefferson, Suite 504
Chicago, Illinois 60661
Telephone: 312-382-1600
Email: kcarlson@carlsondash.com
Email: mwasserman@carlsondash.com




 Date: March 13, 2020                                     John J. Tharp, Jr.
                                                          United States District Judge
